DETAILED ACTION

This communication is in response to Application No. 16/917,209 filed on 6/30/2020. The amendment presented on 7/12/2022, which cancels claim 13, amends claims 1, 5, 8, 12, 15, and 19, and adds new claim 21, is hereby acknowledged. Claims 1, 2, 4-9, 11, 12, 14-16, and 18-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-9, 11, 12, 14-16, and 18-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Harish Ruchandani on 9/2/2022.


Please amend claims 1, 3, 5, 8, 10, 12, 15, 17, and 19.

1.	(Currently Amended) A computer-implemented method for securing inter-network communications, comprising:
determining that a provisioning task request from an external application on a second network environment, external to a first network environment, is stored in a database, the provisioning task request comprising a request for a provisioning task to be performed by one or more devices inside the first network environment, wherein the first network environment comprises a firewall configured to prohibit the external application from directly accessing the first network environment through the firewall; 
generating, by at least one processor, a task request corresponding to the provisioning task request by the external application to be performed in the first network environment; 
transmitting, by the at least one processor, the task request to an application programming interface (API) configured to communicate with the external application through the firewall, wherein the API is located within the second network environment; 
receiving, by the at least one processor, a task package from the external application; 
determining, by the at least one processor, whether the task package comprises a positive task value; 
in response to determining that the task package comprises the positive task value, calling, by the at least one processor, the task in the first network environment based on the task package; and 
transmitting a result of a performance of the task in the first network environment to the API, wherein the API is configured to communicate a status to the external application.
3.	(Cancelled).
5.	(Currently Amended) The method of claim 1, wherein: 
the transmitting further comprises: transmitting, by the at least one processor, the task request to the application programming interface (API) associated with the external application; and
the receiving further comprises: receiving, by the at least one processor, the task package from the API associated with the external application.
8.	(Currently Amended) A system, comprising:
a memory; and
at least one processor coupled to the memory and configured to perform operations comprising:
	determining that a provisioning task request from an external application on a second network environment, external to a first network environment, is stored in a database, the provisioning task request comprising a request for a provisioning task to be performed by one or more devices inside the first network environment, wherein the first network environment comprises a firewall configured to prohibit the external application from directly accessing the first network environment through the firewall;
generating a task request corresponding to the provisioning task request by the external application to be performed in the first network environment;
transmitting the task request to an application programming interface (API) configured to communicate with the external application through the firewall, wherein the API is located within the second network environment;
receiving a task package from the external application; 
determining whether the task package comprises a positive task value; 
	in response to a determination that the task package comprises the positive task value, calling the task in the first network environment based on the task package; and 
	transmitting a result of a performance of the task in the first network environment to the API, wherein the API is configured to communicate a status to the external application.
10.	(Cancelled).
12.	(Currently Amended) The system of claim 8, wherein:
transmitting the task request comprises: transmitting the task request to the application programming interface (API) associated with the external application; and
	receiving the task package comprises: receiving the task package from the API associated with the external application.
15.	(Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
determining that a provisioning task request from an external application on a second network environment, external to a first network environment is stored in a database, the provisioning task request comprising a request for a provisioning task to be performed by one or more devices inside the first network environment, wherein the first network environment comprises a firewall configured to prohibit the external application from directly accessing the first network environment through the firewall; 
generating, by at least one processor, a task request corresponding to the provisioning task request by the external application to be performed in the first network environment; 
transmitting, by the at least one processor, the task request to an application programming interface (API) configured to communicate with the external application through the firewall, wherein the API is located within the second network environment; 
receiving, by the at least one processor, a task package from the external application; 
determining, by the at least one processor, whether the task package comprises a positive task value; 
in response to determining that the task package comprises the positive task value, calling, by the at least one processor, the task in the first network environment based on the task package; and 
transmitting a result of a performance of the task in the first network environment to the API, wherein the API is configured to communicate a status to the external application.
17.	(Cancelled).
19.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein:
the transmitting further comprises: transmitting the task request to the application programming interface (API) associated with the external application; and
the receiving further comprises: receiving the task package from the API associated with the external application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
September 2, 2022